Citation Nr: 0902891	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

 .  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for visual 
complications (cataracts), as secondary to service-connected 
of diabetes mellitus, type II.

3.  Entitlement to service connection for glaucoma, as 
secondary to service-connected of diabetes mellitus, type II.

4.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, type II.  

5.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.

7.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.

8.  Entitlement to a disability rating in excess of 10 
percent for residuals of kidney stones with mild malfunction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Decatur, Georgia 
(Atlanta RO).  In January 2004, the Atlanta RO, inter alia, 
denied service connection for PTSD and for visual 
complication as secondary to service-connected diabetes 
mellitus type II, granted service connection for diabetic 
neuropathy for the left and right lower extremities at 10 
percent disability ratings for each, continued a 20 percent 
disability rating for service-connected diabetes mellitus, 
type II, continued a 10 percent disability rating for 
degenerative disc disease of the lumbar spine and continued a 
disability rating of 10 percent for residuals of kidney 
stones with mild impairment.  In a December 2007 rating 
decision, the Atlanta RO denied service connection for 
glaucoma as secondary to service-connected diabetes mellitus 
type II.  

In a statement dated on May 19, 2008, the veteran stated that 
he would not be able to attend his videoconference hearing.  
His request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2008).  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes that the veteran filed a notice of 
disagreement (NOD) with several issues adjudicated in the 
January 2004 rating decision, including the continuation of 
his 10 percent disability rating for residuals of kidney 
stones with mild malfunction; however, the statement of the 
case issued in November 2004 did not include the issue of an 
increased disability rating for residuals of kidney stones 
with mild malfunction.  In addition, the veteran filed an NOD 
to the December 2007 rating decision which denied service 
connection for glaucoma, as secondary to service-connected 
diabetes mellitus.  There has not been a statement of the 
case issued on this issue.  The Board finds that each NOD 
filed by the veteran was timely filed with the agency of 
original jurisdiction.  See 38 C.F.R. §§ 20.201, 20.300, 
20.301(a), 20.302(a) (2008).  However, as it does not appear 
that the AOJ ever issued a statement of the case with regard 
to these issues, the Board is required to remand the issues 
to the AOJ for issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ 
issues a statement of the case, then if, and only if, the 
veteran timely files a VA Form 9, Substantive Appeal, or 
other correspondence containing the necessary information, 
these issues may be returned to the Board for adjudication.

In addition, evidence has been submitted since the November 
2004 statement of the case which is pertinent to the service 
connection claims for PTSD and cataracts, as secondary to 
service-connected diabetes mellitus, and increased rating 
claims for diabetes mellitus, degenerative disc disease of 
the lumbar spine, and peripheral neuropathy of the left and 
right lower extremities.  This evidence includes private 
medical records, copious VA medical records, an examination 
report by a private physician commissioned by the VA and lay 
statements.  As this record was received subsequent to the 
most recently issued statement of the case on these issues, 
and the veteran did not provide a waiver of initial AOJ 
review for these records, these issues must be remanded for 
reconsideration by the AOJ prior to adjudication by the 
Board.  38 C.F.R. § 20.1304 (2008).  If the veteran's claims 
remain denied, the AOJ must issue a supplemental statement of 
the case before returning the appeal to the Board.  38 C.F.R. 
§ 19.31 (2008).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must issue a statement of the 
case addressing the veteran's appeal of 
the continuation of his disability rating 
for residuals of kidney stones with mild 
malfunction and the denial of service 
connection for glaucoma, as secondary to 
service-connected diabetes mellitus.  The 
AOJ should inform the veteran that in 
order to complete the appellate process 
for these matters, he should submit a 
timely substantive appeal to the AOJ.  If 
the veteran completes his appeal by 
filing a timely substantive appeal, the 
matter should it be returned to the 
Board.

2.  The AOJ must readjudicate the 
veteran's service connection claims for 
PTSD and cataracts, as secondary to 
service-connected diabetes mellitus, and 
the increased rating claims for diabetes 
mellitus, degenerative disc disease of 
the lumbar spine, and peripheral 
neuropathy of the left and right lower 
extremities, based on the additional 
evidence submitted since the November 
2004 statement of the case was issued.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




